Case 2;19-cv-05060-JAR .«<GR Document 23 Filed 10/25/19 age lof 20 Page ID #:285

*

oO 6 NN DBD AW FF WD NY =

MN BY N NY NY WN
cou aA AF BSF BB SGe WAR BDREBEHR ZS

 

nchatter dwinlaw.com
GOOD ROCTER LLP
601 Marshall Street

Redwood City, California 94063
Tel.: 650.752.3100

Fax.: 650.853.1038

Todd A. Boock (SBN 181933)
thoock@goodwinlaw.com
GOODWIN PROCTER LLP
601 S. Figueroa St., 41st Floor
Los Ange eles, California 90017
Tel.: 213.426.2500

Fax.: 213.623.1673

Michaela C. Ogd den (SBN 324493)
ogden(aigoo Gwinlaw. com
PROCTER LLP
G60 Embarcadero Center
San Francisco, California 94111

Tel.: 415.733.6000
Fax.: 415.677.9041

Attorneys for Plaintiff
HIGH LINER FOODS
RUBICON RESOURC Si)

Neel reqeeaigoe (SBN 173985)

[Additional counsel in signature block]

ANC. and

MANDATORY
CHAMBERS CO?Y

NOTE Canars MADE BY THE COURT

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

HIGH LINER FOODS (USA), INC.

and RUBICON RESOURCES, LLC,

Plaintiffs,
V.

HAVEN FOODS, LLC,
Defendant.

 

 

Case No. 2:19-cv-05060 JAK (AGRx)
Fone STE OLATED
ROTECT ORDER

DISCOVERY MATTER

NOE CHANGES MADE BY THE COUNT

 
Case 9:19-cv-05060-JA(. aGR Document 23 Filed 1025/19" wage 2 of 20 Page ID #:286

»

—

Ny NY NY NY NY WN ND
eo Ua Ok oS PF SF Ce WADE EE ZS

o Oo NN DBD UW F&F WY WN

 

1. A. PURPOSES’AND LIMITATIONS

Discovery in this action is likely to involve production of confidential,
proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may
be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
enter the following Stipulated Protective Order. The parties acknowledge that this
Order does not confer blanket protections on all disclosures or responses to
discovery and that the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment
under the applicable legal principles. The parties further acknowledge, as set forth
in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
file confidential information under seal; Civil Local Rule 79-5 sets forth the
procedures that must be followed and the standards that will be applied when a
party seeks permission from the court to file material under seal.

B. GOOD CAUSE STATEMENT

This action involves alleged trade secrets, customer and pricing lists and
other valuable research, development, commercial, financial, technical and/or
proprietary information for which special protection from public disclosure and
from use for any purpose other than prosecution of this action is warranted. Such
confidential and proprietary materials and information consist of, among other
things, confidential business or financial information, information regarding
confidential business practices, or other confidential research, development, or
commercial information (including information implicating privacy rights of third
parties), information otherwise generally unavailable to the public, or which may be
privileged or otherwise protected from disclosure under state or federal statutes,
court rules, case decisions, or common law. Accordingly, to expedite the flow of

information, to facilitate the prompt resolution of disputes over confidentiality of

-l-

 
Case 9:19-cv-05060-JAL.. 4GR Document 23 Filed 10/25/19" age 3 of 20 Page ID #:287

Oo fF NN DBD A FF WO YY —

Ny Y NY NY NY NY NY NY NO FEF FEF =|

 

discovery materials, to adequately protect information the parties are entitled to
keep confidential, to ensure that the parties are permitted reasonable necessary uses
of such material in preparation for and in the conduct of trial, to address their
handling at the end of the litigation, and serve the ends of justice, a protective order
for such information is justified in this matter. It is the intent of the parties that
information will not be designated as confidential for tactical reasons and that
nothing be so designated without a good faith belief that it has been maintained in a
confidential, non-public manner, and there is good cause why it should not be part
of the public record of this case.

2. DEFINITIONS

2.1 Action: High Liner Foods USA, Inc. et al v. Haven Foods, LLC, Case
No. 2:19-cv-05060 JAK (AGRx).

2.2 Challenging Party: a Party or Non-Party that challenges the
designation of information or items under this Order.

2.3. “CONFIDENTIAL” Information or Items: information (regardless of
how it is generated, stored or maintained) or tangible things that qualify for
protection under Federal Rule of Civil Procedure 26(c), and as specified above in
the Good Cause Statement.

2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
their support staff).

2.5 Designating Party: a Party or Non-Party that designates information or
items that it produces in disclosures or in responses to discovery as
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY.”

2.6 Disclosure or Discovery Material: all items or information, regardless

of the medium or manner in which it is generated, stored, or maintained (including,

 
Case 2 19-cv-05060-JAK. 4GR Document 23 Filed 10/25/19 (age 4of 20 Page ID #:288

Oo Co NN DH A F&F WO NO —

bw NM YY YN BN Ww
co MU AAW BR Oo NUN SF S&F 6 we UN AAR OP Ss

 

among other things, testimony, transcripts, and tangible things), that are produced
or generated in disclosures or responses to discovery in this matter.

2.7 Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as
an expert witness or as a consultant in this Action.

2.8 “HIGHLY CONFIDENTIAL” Information or Items: information or
items (regardless of how generated, stored or maintained) or tangible things that
contain or reflect sensitive Confidential Information that the designating party
contends are trade secrets and/or commercially sensitive, the disclosure of which
could cause harm that could not be avoided absent such designation.

2.9 House Counsel: attorneys who are employees of a party to this Action.
House Counsel does not include Outside Counsel of Record or any other outside
counsel.

2.10 Non-Party: any natural person, partnership, corporation, association,
or other legal entity not named as a Party to this action.

2.11 Outside Counsel of Record: attorneys who are not employees of a
party to this Action but are retained to represent or advise a party to this Action and
have appeared in this Action on behalf of that party or are affiliated with a law firm
which has appeared on behalf of that party, and includes support staff.

2.12 Party: any party to this Action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).

2.13 Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this Action.

2.14 Professional Vendors: persons or entities that provide litigation

support services (e.g., photocopying, videotaping, translating, preparing exhibits or

 
Case 219-cv-05060-3AK .GR Document 23 Filed 10/25/19 age 5 of 20 Page ID #:289

Co Oo NBO He FF WD YO

MY N YW N NY NY NY NY WY
eo YU A mA Fk DO DH SF SF Cwm TU ABnDBE DHFS

 

demonstrations, and organizing, storing, or retrieving data in any form or medium)
and their employees and subcontractors.

2.15 Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY.”

2.16 Receiving Party: a Party that receives Disclosure or Discovery
Material from a Producing Party.

3. SCOPE

The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.

4. DURATION

Even after final disposition of this litigation, the confidentiality obligations
imposed by this Order shall remain in effect until a Designating Party agrees
otherwise in writing or a court orders otherwise. Final disposition shall be deemed
to be the later of (1) dismissal of all claims and defenses in this Action, with or
without prejudice; and (2) final judgment herein after the completion and
exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
including the time limits for filing any motions or applications for extension of time
pursuant to applicable law.

5. |DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection.
Each Party or Non-Party that designates information or items for protection under
this Order must take care to limit any such designation to specific material that

qualifies under the appropriate standards. To the extent it is practical to do so, the

 
Case 9:19-cv-05060-JAk «GR Document 23 Filed 10/25/19 (age 6 of 20 Page ID #:290

oO Oo SN NHN A FF WH NNO —

YR YY YN YN NY NY KY HY HF
oR AA RF OHS FF SF Ce DA A RFBaH TS

 

Designating Party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify — so that other
portions of the material, documents, items, or communications for which protection
is not warranted are not swept unjustifiably within the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber the case development process or to
impose unnecessary expenses and burdens on other parties) may expose the
Designating Party to sanctions. |

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection at all or do not qualify for the
level of protection initially asserted, that Designating Party must promptly notify all
other parties that it is withdrawing the inapplicable designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in
this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or
produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial
proceedings), that the Producing Party affix at a minimum, the legend
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY” to each page that contains protected material. If only a portion or portions
of the material on a page qualifies for protection, the Producing Party also must
clearly identify the protected portion(s) (e.g., by making appropriate markings in

the margins) and must specify, for each portion, the level of protection asserted.

 
Case :19-cv-05060-JAK . sGR Document 23 Filed 10/25/19 (age 7of 20 Page ID #:291

oO eo HN DAW FF WD NY

Yy NM NY NY NY NY Ne NY NY HF S| | =

 

A Party or Non-Party that makes original documents available for inspection
need not designate them for protection until after the inspecting Party has indicated
which documents it would like copied and produced. During the inspection and
before the designation, all of the material made available for inspection shall be,
deemed “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” After the
inspecting Party has identified the documents it wants copied and produced, the
Producing Party must determine which documents, or portions thereof, qualify for
protection under this Order. Then, before producing the specified documents, the
Producing Party must affix the appropriate legend (““CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY”) to each page that
contains Protected Material.

(b) for testimony given in a deposition ori
: that the Designating Party identify on the record, before the close of
the deposition, ine, ing, all protected testimony and specify the
level of protection being asserted.

The use of a document as an exhibit at a deposition shall not in any way
affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY.” Transcripts containing Protected Material shall
have an obvious legend on the title page that the transcript contains Protected
Material, and the title page shall be followed by a list of all pages (including line
numbers as appropriate) that have been designated as Protected Material and the
level of protection being asserted by the Designating Party. The Designating Party
shall inform the court reporter of these requirements.

(c) for information produced in some form other than documentary and
for any other tangible items, that the Producing Party affix in a prominent place on
the exterior of the container or containers in which the information is stored the

legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’

 
Case 2 -19-ev-05060-IAK. ,sGR Document 23 Filed 10/25/19 C age 8 of 20 Page ID #:292

oOo Se NBD OW FF WD NNO =

Mw oN YY NY NY YN WY
eo NT A A Bk ON fF FS Owe DUD AA eR OP Zc Ss

 

EYES ONLY.” If only a portion or portions of the information warrants protection,
the Producing Party, to the extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive
the Designating Party’s right to secure protection under this Order for such
material. Upon timely correction of a designation, the Receiving Party must make
reasonable efforts to assure that the material is treated in accordance with the
provisions of this Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.

6.2 Meet and Confer. The Challenging Party shall initiate the dispute
resolution process under Local Rule 37.1, et seg. by providing written notice of each
designation it is challenging and describing the basis for each challenge. To avoid
ambiguity as to whether a challenge has been made, the written notice must recite
that the challenge to confidentiality is being made in accordance with this specific
paragraph of the Protective Order. The parties shall attempt to resolve each challenge
in good faith and must begin the process by conferring directly (in voice to voice
dialogue; other forms of communication are not sufficient) within ten (10) days of
the date of service of notice. In conferring, the Challenging Party must explain the
basis for its belief that the confidentiality designation was not proper and must give
the Designating Party an opportunity to review the designated material, to reconsider
the circumstances, and, if no change in designation is offered, to explain the basis for
the chosen designation. A Challenging Party may proceed to the next stage of the

challenge process only if it has engaged in this meet and confer process first or

 
Case 2419-cv-05060-ING. sGR Document 23 Filed 10/25/19 (age 9 of 20 Page ID #:293

oO © SN DO A FF WH HPO

Mw oN YW NY NY NY NY KY WY
eo UN AA PF Oo SF = F Ce DAA BH FS

 

establishes that the Designating Party is unwilling to participate in the meet and
confer process within the ten (10) day period.

6.3 Judicial Intervention. If the Parties are unable to resolve the dispute
through the meet and confer process, then, within five (5) business days of the meet
and confer, the Challenging Party shall email the Designating Party a proposed
neutral statement of the dispute and at least two (2) proposed dates and times for a
telephonic or in-person discovery conference with the Court, pursuant to Magistrate
Judge Rosenberg’s Procedure No. 1. Within two (2) business days of receiving the
email, the Designating Party shall email the Challenging Party any comments or edits
to the neutral statement of the dispute and the proposed dates and times for the
discovery conference with the Court. Within two (2) business days of receiving the
objecting party’s comments and edits, the Challenging Party shall email (with a cc:
to the objecting party) the Courtroom Deputy Clerk at
AGR_Chambers@cacd.uscourts.gov to request a discovery conference and shall
provide at least three proposed dates and times, agreeable to the parties, for the
discovery conference. At least one (1) court day before the discovery conference,
the Challenging Party shall file a Joint Report containing the parties’ neutral
statement of the dispute, without argument, to be addressed at the discovery
conference. Pursuant to Magistrate Judge Rosenberg’s Procedure No. 1, if the Court
is unable to resolve the dispute at the discovery conference, the Court will set a
briefing schedule at that time. The Parties’ entry into this Order shall not preclude
or prejudice either Party from arguing for or against any designation, establish any
presumption that a particular designation is valid, or alter the burden of proof that
would otherwise apply in a dispute over discovery or disclosure of information.

The burden of persuasion in any such challenge proceeding shall be on the
Designating Party. Frivolous challenges, and those made for an improper purpose

(e.g., to harass or impose unnecessary expenses and burdens on other parties) may

 
Case 2;

oO eo ND AW Fk WD YPN &

YW oN YPN YW NY YN WB
eI AA KF OS ££ SF CH UAB DH ES

 

19-cv-05060-JAK*+.5R Document 23 Filed 10/25/19 tage 10o0f 20 Page ID #:294

expose the Challenging Party to sanctions. Unless the Designating Party has waived
or withdrawn the confidentiality designation, all parties shall continue to afford the
materials in question the level of protection to which it is entitled under the Producing
Party’s designation until the Court rules on the challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1. Basic Principles. A Receiving Party may use Protected Material that is
disclosed or produced by another Party or by a Non-Party in connection with this
Action only for prosecuting, defending, or attempting to settle this Action. Such
Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the Action has been terminated, a
Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION). |

Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a
Receiving Party may disclose any information or item designated
“CONFIDENTIAL” only to:

(a) The Receiving Party’s Outside Counsel of Record in this Action, as
well as employees of said Outside Counsel of Record to whom it is reasonably
necessary to disclose the information for this Action;

(b) _ the officers, directors, and employees (including House Counsel) of
the Receiving Party to whom disclosure is reasonably necessary for this Action;

(c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

 
Case 2;

o Se NIN DN AO FF WD NH =

Ny NY NY NY KY NY KR WY WD
eo UAH FOS fF SF GSwe AAAS KR = S

 

19-cv-05060-JAKS.SR Document 23 Filed 10/25/19 }+age1lof20 Page ID #:295

(d) the Court and its personnel;

(e) court reporters and their staff;

(f) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Action and who have
signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(g) the author or recipient of a document containing the information or
a custodian or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses, and attorneys for witnesses, in
the Action to whom disclosure is reasonably necessary provided: (1) the deposing
party requests that the witness sign the form attached as Exhibit A hereto; and (2)
they will not be permitted to keep any confidential information unless they sign the
“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
agreed by the Designating Party or ordered by the court. Pages of transcribed
deposition testimony or exhibits to depositions that reveal Protected Material may
be separately bound by the court reporter and may not be disclosed to anyone
except as permitted under this Stipulated Protective Order;

(i) | any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions; and

(j) | any other person with the prior written consent of the Designating
Party or by Order of this Court. |

7.3. Disclosure of “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY” Information or Items. A higher level of protection shall be provided for
trade secrets and highly sensitive research, development or commercial documents,
testimony, information, or other materials designated “HIGHLY CONFIDENTIAL
— ATTORNEYS’ EYES ONLY.” Unless otherwise ordered by the Court or

permitted in writing by the Designating Party, access to material designated

-10-

 
Case 2

oO Oo NN DH WO SF WD HO =

YM YN HY YH NY &
co UWA A fF Oo DH £ F&F © &e RUD AAR BHF Ss

119-cv-05060-JAKG.SR Document 23 Filed 10/25/19 kage 12 of 20 Page ID #:296

“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” shall be restricted
to the following individuals:

(a) Outside Counsel of Record for the Parties as well as employees of
said Outside Counsel of Record to whom it is reasonably necessary to disclose the
information to assist such attorneys in connection with the Action;

(b) Experts (as defined in this Order) used by Outside Counsel of
Record for the Parties (1) to whom disclosure is reasonably necessary for this
Action; and (2) who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A);

(c) court reporters and their staff;

(d) the Court and its personnel;

(e) professional jury or trial consultants, and Professional Vendors to
whom disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A); |

(f) authors and recipients of the Confidential Material;

(g) a fact deposition witness or a trial witness that meets the limitations
of Section (f) above; any 30(b)(6) deposition witness presented by the Designating
Party; any trial witness, provided that the Designated Material marked “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” has been or will be offered into
evidence, by stipulation of the Designating Party or by ruling by the Court;
attorneys for those witnesses; and if disclosure is reasonably necessary provided:
(1) the deposing and/or examining party requests that the witness sign the form
attached as Exhibit A hereto; and (2) the witness will not be permitted to keep any
confidential information unless they sign the “Acknowledgment and Agreement to
Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
ordered by the court. Pages of transcribed deposition testimony or exhibits to .

depositions that reveal Protected Material may be separately bound by the court

-ll-

 

 
Case 2;

Co 6 NHN DBD nO FF WD YO —

NY NY WKY NY NY NY NY YY NO FY &
eo UA oO Fk OH fF SF Ce DAA ARE SEHKR SES

19-cv-05060-JAK-4~5R Document 23 Filed 10/25/19 Fage 13 of 20 Page ID #:297

reporter and may not be disclosed to anyone except as permitted under this
Stipulated Protective Order;

(h) any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by the parties engaged in settlement discussions, subject to
their agreement to maintain confidentiality to the same degree as required by this
Protective Order; and

(i) | any other person with the prior written consent of the Designating

Party or by Order of this Court.
8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
IN OTHER LITIGATION

 

If a Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this Action as
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY,” that Party must:

(a) promptly notify in writing the Designating Party. Such notification
shall include a copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or
order to issue in the other litigation that some or all of the material covered by the
subpoena or order is subject to this Protective Order. Such notification shall
include a copy of this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be
pursued by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with
the subpoena or court order shall not produce any information designated in this
action as “CONFIDENTIAL.” or “HIGHLY CONFIDENTIAL — ATTORNEYS’
EYES ONLY” before a determination by the court from which the subpoena or
order issued, unless the Party has obtained the Designating Party’s permission. The

-12-

 

 
Case >19-cv-05060-JAK SSR Document 23 Filed 10/25/19 ( ge 14 of 20 Page ID #:298

o Oo NBD NW FF BD NY &

MN MN YN NY NY HY SE &
eo NAA FOS F&F FS Ce UD ABRE BH ES

 

Designating Party shall bear the burden and expense of seeking protection in that

court of its confidential material and nothing in these provisions should be

construed as authorizing or encouraging a Receiving Party in this Action to disobey

a lawful directive from another court.

9. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
PRODUCED IN THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a
Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” Such information produced
by Non-Parties in connection with this litigation is protected by the remedies and
relief provided by this Order. Nothing in these provisions should be construed as
prohibiting a Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party shall:

(1) _ promptly notify in writing the Requesting Party and the Non-
Party that some or all of the information requested is subject to a confidentiality
agreement with a Non-Party; |

(2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

(3) make the information requested available for inspection by the
Non-Party, if requested.

(c) Ifthe Non-Party fails to seek a protective order from this court
within fourteen (14) days of receiving the notice and accompanying information,

the Receiving Party may produce the Non-Party’s confidential information

-13-

 
Case 2119-cv-05060-JAK SR Document 23 Filed 10/25/19 ( ge 15 of 20 Page ID #:299

oO OO SS DH AO FF WD HNO &

Ny NY NY NY NY NY NY NY NY &
eo UA WO Fk GS fF SF CHA AAREAH ES

 

responsive to the discovery request. If the Non-Party timely seeks a protective
order, the Receiving Party shall not produce any information in its possession or
control that is subject to the confidentiality agreement with the Non-Party before a
determination by the court. Absent a court order to the contrary, the Non-Party
shall bear the burden and expense of seeking protection in this court of its Protected
Material.
10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in
writing the Designating Party of the unauthorized disclosures, (b) use its best
efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of
this Order, and (d) request such person or persons to execute the “Acknowledgment

and Agreement to Be Bound” that is attached hereto as Exhibit A.

-14-

 
Case 2i19-0v-05060-IAK SR Document 23 Filed 10/25/19 ( age 16 of 20 Page ID #:300

Co fe NN BO UO FF WD LPO =

wm NY YN NY NY www
eo UW AA BF ON Ff 6 GF w& QU AAR oO ODUmUDs

 

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other
protection, the obligations of the Receiving Parties are those set forth in Federal
Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
whatever procedure may be established in an e-discovery order that provides for
production without prior privilege review. Pursuant to Federal Rule of Evidence
502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
of a communication or information covered by the attorney-client privilege or work
product protection, the parties may incorporate their agreement in the stipulated
protective order submitted to the court.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the Court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in
this Stipulated Protective Order. Similarly, no Party waives any right to object on
any ground to use in evidence of any of the material covered by this Protective
Order.

12.3 Filing Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Civil Local Rule 79-5. Protected Material
may only be filed under seal pursuant to a court order authorizing the sealing of the
specific Protected Material at issue. If a Party’s request to file Protected Material
under seal is denied by the court, then the Receiving Party may file the information

in the public record unless otherwise instructed by the court.

-15-

 
Case 2319-cv-05060-JAK AR Document 23 Filed 10/25/19 ( cae 17 of 20 Page ID #:301

So 6&2 NN BO ATW Fe WY NY

N NY NN NY NY NY NK WY WD
eo NAH PF BDH FF SF Se AAA REaAaH ES

 

13. FINAL DISPOSITION

After the final disposition of this Action, as defined in paragraph 4, within
sixty (60) days of a written request by the Designating Party, each Receiving Party
must return all Protected Material to the Producing Party or destroy such material.
As used in this subdivision, “all Protected Material” includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the
Protected Material. Whether the Protected Material is returned or destroyed, the
Receiving Party must submit a written certification to the Producing Party (and, if
not the same person or entity, to the Designating Party) by the sixty (60) day
deadline that (1) identifies (by category, where appropriate) all the Protected
Material that was returned or destroyed and (2) affirms that the Receiving Party has
not retained any copies, abstracts, compilations, summaries or any other format
reproducing or capturing any of the Protected Material. Notwithstanding this
provision, Counsel are entitled to retain an archival copy of all pleadings, motion
papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant
and expert work product, even if such materials contain Protected Material. Any
such archival copies that contain or constitute Protected Material remain subject to
this Protective Order as set forth in Section 4 (DURATION).
///

//1
//1

///

-16-

 
Case 2:1 9-cv-05060-JAK SR Document 23 Filed 10/25/19 kage 18 of 20 Page ID #:302

eo eo NI DBD UU Fe WY NO —

Ww NY NYY YK YW NYNY Sw
co U AA Bk Oo DP fF &F OD we BD AAR BHF Ss

 

14. VIOLATION

Any violation of this Order may be punished by any and all appropriate

measures including, without limitation, contempt proceedings and/or monetary

sanctions.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: October 25, 2019
By:

Dated: October 25, 2019

By:

/s/ Neel Chatterjee
Neel Chatterjee
nchatterjee@goodwinlaw.com
GOOD ROCTER LLP
601 Marshall Street
Redwood city, California 94063
Tel.: +1 650.752.3100
Fax.: +1 650.853.1038

Todd A. Boock
thoock(@goodwinlaw.com
GOODWIN PROCTER LLP
601 S. Figueroa St., 41st Floor
Los Angeles, California 90017
Tel.: +1 213.426.2500

Fax.: +1 213.623.1673

Michaela C.O den
mogden@goodwinlaw.com
rea ER PROCTER LLP
Three Embarcadero Center

San Francisco, California 94111

Tel.: +1 415.733.6000
Fax.: +1 415.677.9041

Attorneys for Plaintiffs
High Liner Foods (USA), Inc. and Rubicon
Resources, LLC

/s/ Jeffrey R. Brower (with permission)
Michael B. McClellan
Michael.McClellan@ndlf-com
Jeffrey R. Brower
Jeffrey.Brower@ndlf.com

-17-

 
Case 2;

Co Oo ND AW FF WY NYY

Yyv NY NY NY NH NY NY YY DY FF &

19-cv-05060-JAK SR Document 23 Filed 10/25/19 kage 19 of 20 Page ID #:303

John A. O’Hara
John.Ohara@ndlf.com
NEWMEYER & DILLION LLP
895 Dove Street, 5th Floor
Newport Beach, California 92660

Tel.: 949.854.7000
Fax.: 949.854.7099
Attorneys for Defendant Haven Foods, LLC

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

DATED: {3 2014 we (eces. d. “Keurbergy

Hon. Alicia G. Rosenberg
United States Magistrate Judge

-18-

 

 
Case 2i19-cv-05080-JAKSSR Document 23 Filed 10/25/19 ( ge 20 of 20 Page ID #:304

t

oO © SN DBD NN S&S WD NO =

No NO NO NYO NV NY VNB NY NO F§|- | —

 

" ' EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of
[print or type full address], declare under penalty of perjury
that I have read in its entirety and understand the Stipulated Protective Order that

 

was issued by the United States District Court for the Central District of California
on [date] in the case of High Liner Foods USA, Inc. et al v. Haven
Foods, LLC, Case No. 2:19-cv-05060 JAK (AGRx). I agree to comply with and to
be bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and

punishment in the nature of contempt. I solemnly promise that I will not disclose in
any manner any information or item that is subject to this Stipulated Protective
Order to any person or entity except in strict compliance with the provisions of this
Order.

I further agree to submit to the jurisdiction of the United States District Court
for the Central District of California for the purpose of enforcing the terms of this
Stipulated Protective Order, even if such enforcement proceedings occur after
termination of this action. I hereby appoint [print
or type full name] of [print or type full
address and telephone number] as my California agent for service of process in
connection with this action or any proceedings related to enforcement of this
Stipulated Protective Order.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 

-19-

 
